Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/EP2018/081830, filed November 20, 2018, which claims benefit of provisional application 62/589208.  Claims 1-7 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 14, 2020 is acknowledged wherein claims 1, 5, and 7 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) or 35 USC 102(a)(2) as being anticipated by Horcajada et al. (PCT international publication WO2017/085190, reference included with PTO-1449)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein and/or curcumin.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 3 defines the individual being treated as one having sarcopenia.  Dependent claim 4 defines a further step of identifying an individual in need of one of the 
	Horcajada et al. discloses nutritional compositions and methods for increasing muscle hypertrophy, decreasing atrophy, and limiting sarcopenia in aging. (p. 2 paragraphs 5-7) Specifically, the compositions administered include a polyphenol selected from a group including oleuropein, curcumin, and combinations thereof. (p. 2 paragraph 8) Such a method would anticipate instant claims 1 and 3.  Furthermore Horcajada et al. discloses a food or nutritional composition comprising said polyphenol, anticipating instant claims 5 and 6. (p. 3 paragraphs 17-18) P. 3 paragraph 21 of Horcajada et al. discloses a method of making said composition comprising adding a polyphenol to a food, as recited in instant claim 7.  Regarding dependent claim 4, because Horcajada et al. specifically describes administering the polyphenol-containing composition to a subject falling within the subject population recited in claim 4 (e.g. reduced loss of muscle quality and/or mass, increased muscle quality and/or mass, or increased recovery of muscle quality and/or mass) carrying out the method described by Horcajada et al. would involve intentionally selecting a subject having one of these needs, thereby inherently performing the additional selecting step recited in claim 4.  Regarding claim 2, p. 13 paragraph 81 of Horcajada et al. discloses administering the composition to a subject at least twice a week for a period of at least 30, 60, or 90 days.
	For these reasons Horcajada et al. anticipates the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al. (PCT international publication WO2014/028607, reference included with PTO-1449)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a 
	Pereira et al. discloses low glycemic index nutritional compositions comprising curcumin and EGCG which prevent skeletal muscle mass loss, improve body composition, and increase muscle mass in diabetic individuals, (p. 2 paragraph 7) as well as treating muscle mass in a diabetic individual comprising administering said composition to said individual, (p. 3 paragraph 8) thereby anticipating claims 1, 5, and 6.  The composition can be administered daily for periods greater than one month, (p. 22 paragraph 82) thereby anticipating instant claim 2.  The composition can additionally be used to treat other forms of wasting including sarcopenia. (p. 21 paragraph 79) Pereira et al. further discloses a method of making a nutritional composition comprising mixing the various ingredients in the composition together. (pp. 20-21, paragraphs 75-78) While the description of these methods does not specifically describe the composition as a food composition, the description of this process describes the composition as including protein, carbohydrate, and fat, (p. 19 paragraph 76) and being edible.  Therefore it would fit the broadest reasonable definition of “food” according to instant claim 7.  Regarding dependent claim 4, because Pereira et al. specifically describes administering the polyphenol-containing composition to a diabetic subject in need of preventing loss of skeletal muscle mass and/or in need of increasing skeletal muscle mass, carrying out the method described by Pereira et al. would involve intentionally selecting a subject having one of these needs, thereby inherently performing the additional selecting step recited in claim 4. 
	For these reasons Pereira et al. anticipates the claimed invention.
s 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US pre-grant publication 2012/0302645, cited in PTO-1449)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein and/or curcumin.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 2 defines the individual being treated as one having sarcopenia.  Dependent claim 3 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Dependent claims 5-6 are directed to a nutritional composition comprising oleuropein and/or curcumin, and claim 7 is directed to a method of adding one of said compounds to a food composition.
	Liu et al. discloses a method of maintaining or improving muscle differentiation comprising administering an effective amount of hydroxytyrosol to a mammal, preferably wherein the mammal is either an athlete or a subject exhibiting or likely to exhibit sarcopenia. (p. 1 paragraphs 13-14) Additionally, Liu et al. discloses that a derivative of hydroxytyrosol, preferably oleuropein, can be used in said methods as well. (p. 2 paragraph 16) Hydroxytyrosol and derivatives thereof such as oleuropein can be used in the manufacture of a medicament or food product for maintaining or increasing muscle growth or reducing muscle loss. (p. 2 paragraph 17) Therefore Liu et all is seen to disclose a method of treatment according to claims 1 and 3, as well as a food composition according to claims 5 and 6, and a method of making a food composition according to claim 7.  Regarding claim 4, p. 4 paragraphs 55-58 of Liu et al. disclose specific patient populations that can benefit from maintaining or increasing muscle differentiation, thereby inherently disclosing a step of selecting a subject for administration of the nutritional composition belonging to one of these groups.  These groups include athletes and individuals with various inflammatory muscle disorders, who would reasonably be considered to be in need of one or more of the results recited in claim 4.  Therefore selecting one of these subject groups and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US pre-grant publication 2012/0302645, cited in PTO-1449)
	The disclosure of Liu et al. is discussed above.  While Liu et al. does not specifically disclose administering oleuropein at least twice weekly for a period of at least one month as recited in claim 2, example 2 on p. 5 of Liu et al. discloses an example of the disclosed method wherein a subject consumes a hydroxytyrosol containing composition daily for one month.  Based upon this disclosure one of ordinary skill in the art would have found it to be obvious to administer a composition containing oleuropein daily for one month, as Liu et al. discloses that oleuropein is a preferred derivative of hydroxytyrosol that is expected to be a functional equivalent thereof.
	Regarding claim 4, while as discussed above the disclosure of Liu et al is interpreted in such a way as to conclude that the step of identifying an individual in need of the claimed effects is inherent in view of the disclosure by Liu et al. of preferred subject populations including athletes and subjects suffering from inflammatory muscle conditions, even assuming for the sake of argument that the disclosure of Liu et al. were not seen to inherently include this step, it would have been obvious to one of ordinary skill in the art at the time of the invention to intentionally select such a subject for 
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, and 15-17 of U.S. Patent No. 11123407. (cited in PTO-892, herein referred to as ‘407) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘407 anticipate or render obvious the claimed invention.
Specifically, claims 1, 16, and 17 of ‘407 claim a method of treating or preventing impaired mobility in an older adult comprising administering to the older adult a composition comprising both a protein source, a fatty acid, and a polyphenol which can preferably include curcumin and/or oleuropein.  Because the composition contains both a protein source and a fat, it is reasonably considered to fall within the broadest reasonable definition of a nutritional composition or a food composition according to instant claims 5 and 6, thereby anticipating these claims.  Furthermore claim 11 of ‘407 specifies that the subject includes a subject suffering from frailty or sarcopenia, who would therefore fall within the scope of subjects in need of the effects of instant claims 1 and 3.  Claim 12 of ‘407 specifies that the composition is administered at least one day a week for at least one month.  One of ordinary skill in the art would have therefore found administration of at least twice a week for at least one month as recited in instant claim 2 to be obvious as the range of “at least two days” substantially overlaps with “at least one day”.  Regarding instant claim 4, the disclosure of specific subject populations in claim 11 of ’407 .

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10751357. (cited in PTO-892, herein referred to as ‘357) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘357 anticipate or render obvious the claimed invention.
Specifically, claims 1, 16, and 17 of ‘407 claim a method of reducing loss of muscle functionality, increasing muscle functionality, or improving muscle functionality in an individual comprising administering to the individual a composition comprising both a fatty acid and oleuropein.  Dependent claims 2 and 3 of ‘357 further require that the composition comprise a protein source.  Because the composition contains both a protein source and a fat, it is reasonably considered to fall within the broadest reasonable definition of a nutritional composition or a food composition according to instant claims 5 and 6, thereby anticipating these claims.  Furthermore claim 5 of ‘357 specifies that the subject includes a subject suffering from sarcopenia, who would therefore fall within the scope of subjects in need of the effects of instant claims 1 and 3.  Claim 1 of ‘357 also specifies that the composition is administered for at least 30 consecutive days, which meets the limitation in claim 2 of at least twice a .

Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 10744100. (cited in PTO-892, herein referred to as ‘100) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘100 anticipate or render obvious the claimed invention.
Specifically, claim 1 of ‘100 claims a method of reducing loss of muscle functionality, increasing muscle functionality, or improving muscle functionality in an individual comprising administering to the individual a composition comprising both a fatty acid and curcumin.  Because the composition contains a fat, it is reasonably considered to fall within the broadest reasonable definition of a nutritional composition or a food composition according to instant claims 5 and 6, thereby anticipating these claims.  Furthermore claims 4 and 7 of ‘100 specify that the subject includes a subject suffering from sarcopenia, who would therefore fall within the scope of subjects in need of the effects of instant claims 1 and 3.  Regarding instant claim 4, the disclosure of specific subject populations in claims 1, 4, and 7 of ‘100 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject .

Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10675290. (Cited in PTO-892, herein referred to as ‘290) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘290 anticipate or render obvious the claimed invention.
	Specifically claim 1 of ‘290 claims a method of potentiating the effects of oleuropein on bone formation and/or cartilage anabolism in a subject comprising administering to the subject a combination of vitamin D and oleuropein.  The claim further specifies that the composition is administered at least once per day for at least two months, thereby meeting the limitations of claim 2.  Claim 7 of ‘290 further specifies that he subject is ageing.  An ageing subject is necessarily one in need of preserving muscle quality or muscle mass as recited in instant claim 1.  Additionally, a composition as used in the claims of ‘290, comprising oleuropein and vitamin D, is reasonably considered to be a nutritional compositions as recited in claims 5 and 6.  Regarding instant claim 4, the disclosure of specific subject populations in claims 1 and 7 of ‘290 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who is aged, to receive the treatment, thereby rendering the additional step in claim 4 obvious.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/291055 (reference application, unpublished, cited in PTO-892, herein referred to as ‘055). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘055 renders the claimed invention obvious.
Specifically claim 1 of ‘055 claims a therapeutic method comprising administering to a subject a composition of curcumin and an omega-3 fatty acid.  Because this composition comprises a macronutrient, namely a fat, it falls under the broadest reasonable interpretation of “food” according to the claims, thereby anticipating instant claims 5 and 6.  Regarding claim 7, because the methods described in claim 1 of ‘055 use compositions which are reasonably considered to be food compositions containing curcumin, the disclosure of such compositions would necessarily constitute a teaching, suggestion, or motivation to make these compositions for use in the method claimed by ‘055.  Because the only method step actually required in claim 7 involves adding curcumin to another ingredient, this step would be infringed by any plausible method of making a composition comprising one of these compounds and another ingredient, thereby rendering this claim obvious.  Furthermore while claim 1 of ‘055 does not specify an exact amount of curcumin in the composition, an “effective amount” as recited in instant claims 5-7 is relative to the amount of the composition ingested by the subject.  Because a claim directed to a pharmaceutical composition or to a method of making a pharmaceutical composition does not incorporate any limitation as to how much of the composition will ultimately be administered to a subject, limitations regarding “an amount that is therapeutically effective” in claims 5-7 are not seen to be further limiting in a way that would distinguish these claims form the disclosure of ‘055.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-13 of copending Application No. 16/992928 (reference application, US pre-grant publication 2020/0368266, cited in PTO-892, herein referred to as ‘928). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘928 anticipate or render obvious the claimed invention.
Specifically, claims 1 and 2 of ‘928 claims a method of reducing loss of muscle functionality, increasing muscle functionality, or improving recovery of muscle functionality after atrophy in an individual comprising administering to the individual a composition comprising a polyphenol which can be curcumin and/or oleuropein.  Claims 9 and 10 of ‘928 further specify that the functionality comprises muscle strength and that the subject has sarcopenia or muscle weakness.  Subjects having sarcopenia or muscle weakness are reasonably considered to be in need of increased muscle mass or quality, or recovery of muscle mass or quality, as recited in the instant claims.  Regarding instant claim 4, the disclosure of specific subject populations in claims 1, 9, and 10 of ‘928 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding claims 5 and 6, claims 11-13 of ‘928 claim compositions comprising the aforementioned polyphenol for the aforementioned purposes, and therefore anticipate instant claims 5 and 6.  Regarding claim 7, because claims 11-13 of ‘928 describe a food composition comprising a polyphenol, the disclosure of such compositions would necessarily constitute a teaching, suggestion, or motivation to make these compositions for use in the method claimed by ‘928.  Because the only method step actually required in claim 7 involves adding curcumin or oleuropein to another ingredient, this step would be infringed by any plausible method of making a composition comprising one of these compounds and another ingredient, thereby rendering this claim obvious.  


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-10, and 13 of copending Application No. 16/561990 (reference application, US pre-grant publication 2020/0061094 cited in PTO-892, herein referred to as ‘990). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘990 anticipate or render obvious the claimed invention.
Independent claim 1 of ‘990 claims a method of reducing loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality in an individual in need thereof comprising administering to the individual an effective amount of oleuropein and a fatty acid.  Dependent claims 8-10 of ‘990 further specify that he subject has sarcopenia, suffers from muscle weakness, and/or is elderly.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  Claim 13 of ‘990 further specifies that the composition is administered for at least 90 days, which would suggest to one of ordinary skill in the art administering it at least once weekly (e.g. daily) for at least 90 days.  With respect to instant claim 4, the disclosure of specific subject populations in claims 1 and 8-10 of ‘990 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding instant claims 5-6, the recitation of a fatty acid (fat source) in claim 1 of ‘990 and a protein source in claim 5 of ‘990 mean that the composition being used in the methods of ‘990 falls within the broadest reasonable scope of a food or nutritional composition, and therefore anticipates claims 5-6.  Regarding claim 7, because the claims of ‘990 describe a method utilizing food composition comprising a polyphenol, the disclosure of such compositions would necessarily constitute a teaching, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, and 13 of copending Application No. 15/518994 (reference application, US pre-grant publication 2019/0111083 cited in PTO-892, herein referred to as ‘994). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘994 anticipate or render obvious the claimed invention.
Independent claim 1 of ‘994 claims a method of reducing loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality in an elderly individual in need thereof comprising administering to the individual an effective amount of a protein source and an antioxidant.  Dependent claims 4 and 5 of ‘994 further specify that the antioxidant is a polyphenol which can include curcumin.  Dependent claims 10 and 13 of ‘994 further specify that he subject has sarcopenia and/or suffers from muscle weakness.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  With respect to instant claim 4, the disclosure of specific subject populations in claims 1, 10, and 13 of ‘994 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding instant claims 5-6, the recitation of a protein source in claim 1 of ‘994 and a fatty acid (fat source) in claim 2 of ‘994 mean that the composition being used in the methods of .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, and 12 of copending Application No. 16/762414 (reference application, US pre-grant publication 2020/0360409, cited in PTO-892, herein referred to as ‘414. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘414 anticipate or render obvious the claimed invention.
Independent claim 1 of ‘414 claims a method treating one of a number of conditions in an individual in need thereof comprising administering to the individual an effective amount of a composition comprising oleuropein and a probiotic.  Dependent claim 2 of ‘414 further specifies that the subject is an older adult having a condition selected from a group including frailty and sarcopenia.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  Claim 10 of ‘414 further specifies that the composition is administered daily for at least one month.  With respect to instant claim 4, the disclosure of specific subject populations in claims 1 and 2 of ‘414 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 24, and 25 of copending Application No. 14/894085 (reference application, US pre-grant publication 2016/0101125, cited in PTO-892, herein referred to as ‘085. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘085 anticipate or render obvious the claimed invention.
Independent claim 16 of ‘085 claims a method treating one of a number of conditions in an elderly individual in need thereof comprising administering to the individual an effective amount of a composition comprising curcumin and an antioxidant.  Elderly subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  With respect to instant claim 4, the disclosure of an elderly subject in claim 16 of ‘085 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who is elderly suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding instant claims 5-6, claims 24 and 25 of ‘085 define the composition being .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/22/2021